In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-22-00314-CV


                             JANA SHEPHERD, APPELLANT

                                             V.

    HELEN PAINTER & CO., CATHERINE TAYLOR, AMY DEFOREST, YOUNGER
    RANCH, LLC, SCOTT REAL ESTATE, INC., AND SHILA MANLEY, APPELLEES

                           On Appeal from the 348th District Court
                                   Tarrant County, Texas
              Trial Court No. 348-295290-17, Honorable Megan Fahey, Presiding

                                   November 15, 2022
                    ORDER OF ABATEMENT AND REMAND
                 Before QUINN, C.J., and PARKER and YARBROUGH, JJ.

       Appellant, Jana Shepherd, proceeding pro se, filed an affidavit of inability to pay

costs in the trial court on January 4, 2022. See TEX. R. CIV. P. 145. On October 31, 2022,

the court reporters having worked on this matter filed in the trial court their “Court

Reporters’ Motion to Require Payment of Costs” contesting Shepherd’s claims of

indigence. See TEX. R. CIV. P. 145(e). In connection with the ongoing contest, the court

reporters have filed a request for extension of time in which to file the reporter’s record in

this Court.
       From the court reporters’ filings, we learn that the trial court is prepared to hear the

contest to Shepherd’s indigence, as required by Rule 145.             To allay any question

regarding the trial court’s jurisdiction to address the controversy, we abate the appeal and

remand the cause to the trial court to conduct the hearing on the court reporters’ contest.

See TEX. R. CIV. P. 145(f)(1).       Upon remand, the trial court shall schedule an oral

evidentiary hearing to determine whether Shepherd is indigent. Its decision and findings

supporting that decision shall be included in a supplemental clerk’s record, along with the

reporter’s record transcribing the hearing, and filed with the Clerk of this Court on or

before December 19, 2022. Upon filing of the records, the cause will be reinstated.

Finally, the deadline by which the court reporters must file any reporter’s records other

than that pertaining to the determination of Shepherd’s status as an indigent are stayed

until further order of this court.

       IT IS SO ORDERED.


                                                          Per Curiam




                                              2